RobiNSON, Judge,

(dissenting):

The decision of the majority meets an emphatic, but respectful, dissent on my part. It is totally at variance with principles enunciated in Buckey v. Buckey, 38 W. Va. 168; Delaplain v. Grubb, 44 W. Va. 613; Farnsworth v. Noffsinger, 46 W. Va. 410; Teter v. Teter, 59 W. Va. 253; Woodville v. Woodville, 63 W. Va. 286; Black v. Post, 67 W. Va. 253, and other cases. The evidence in the case does not overthrow the presumption in favor of the mental competency of the grantor in the deed. Nor does it successfully assail the deed as one secured through fraud or undue influence. It is useless to mention significant features of the testimony not discussed in the majority opinion. To say the least, the evidence is conflicting along every line. Different minds might draw different conclusions from it. An able and cautious chancellor has passed on it. A well known and salutary rule forbids that his finding and the decree made thereon be overthrown.